department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc wta-n-137411-01 cc tege eoeg et2 internal_revenue_service national_office field_service_advice memorandum for michael l pupillo tege fslg from jerry e holmes chief employment_tax branch cc tege eoeg et2 subject household employer agent reporting this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether an authorized agent under sec_3504 of the internal_revenue_code agent filing returns reporting employment_taxes on wages paid to choreworkers should use the agent’s employer_identification_number ein on form sec_941 w-2 and w-3 conclusions an agent filing returns reporting employment_taxes on wages paid to choreworkers should list the agent’s ein on form sec_941 in box b of form_w-2 and in box e of form w-3 the employer welfare recipient’s ein should be reported in box h of form w-3 facts programs for providing support services for persons with disabilities are administered through the health and welfare agencies of various states and local governments of states which receive funds pursuant to titles xix and xx of the social_security act as amended under these programs workers are paid with funds from such state and local agencies to perform services in the homes of welfare recipients these workers commonly referred to as choreworkers are in some instances considered the employees of the welfare recipients for whom they perform services the state and local agencies serve as household employer agents under sec_3504 of the internal_revenue_code for the employer welfare recipients for the purpose of reporting and paying employment_taxes related to the services performed by the choreworkers advice has been requested as to the proper procedure for these agencies to report employment_taxes on form sec_941 w-2 and w-3 law and analysis under sec_3504 of the internal_revenue_code the code and the regulations thereunder in certain circumstances an authorized agent may perform all acts required of an employer under the code and regulations relating to taxes imposed on wages or compensation the procedures to be followed in applying for authorization to act as an agent to perform the acts required by an employer with regard to employment_taxes are set forth in revproc_70_6 1970_1_cb_420 the request for authorization to appoint an agent is made by completing form_2678 under section dollar_figure of revproc_70_6 an application_for authorization to act as an agent covering more than one employer must be accompanied by a properly executed form_2678 from each employer revproc_70_6 was amplified by revproc_80_4 1980_1_cb_581 section dollar_figure of revproc_80_4 states the large number of welfare recipient employers who receive in-home domestic services paid for with funds supplied by state and local governments makes it impractical to comply with the requirement that each employer submit a form_2678 accordingly the internal_revenue_service will not enforce the requirement that each employer must submit that form to the state_or_local_government section dollar_figure of revproc_80_4 states in order for a state or local welfare agency to secure the authorization to act as an agent under sec_3504 of the code for welfare recipient employers it is sufficient for the agency to include with its application to the service a reference to the document that the welfare recipient employers have filed or will file with the agency appointing the agency to act as a collection agent the state or local agency may include such appointment to act as an agent in the application form required to be signed and filed by welfare recipient employers in order to receive in-home domestic_service the execution of the application by a welfare recipient employer constitutes an authorization by the employer and becomes by reference a part of the agency’s application to the service when a state_or_local_government health and welfare agency assumes the responsibility for paying and reporting fica and futa taxes and any withheld income_tax the agency must report fica_taxes and withheld income taxes quarterly on form_941 and report futa taxes annually on form_940 notice_95_18 1995_1_cb_300 q a to facilitate proper processing state and local_government health and welfare agencies acting as agents pursuant to revproc_80_4 should obtain a separate ein for use in reporting employment_taxes notice_95_18 q a pursuant to revproc_70_6 a tax_return filed by an agent should contain the agent’s name and identifying number and the following statement should be attached to each return this return is filed under authorization granted in accordance with sec_3504 of the internal_revenue_code_of_1986 the instructions for forms w-2 and w-3 state generally an agent that has an approved form_2678 employer appointment of agent should enter his or her name as the employer in box c of form_w-2 each form_w-2 should reflect the ein of the agent in box b in addition the employer’s ein should be shown in box h of form w-3 sec_21 of the internal_revenue_manual irm states that in completing form_w-2 an agent should enter the agent’s ein in box b and the agent’s name and address and the notation agent for____ in box c sec_21 of the irm also states that the employer’s ein should be entered in box h of form w-3 you have requested advice regarding the procedures for properly using the fiscal agent identification_number on all employment_tax documents based on the foregoing we conclude that a state or local governmental health and welfare agency acting as an agent for a welfare recipient employer pursuant to sec_3504 of the code should use its ein number on form_941 and form_940 the following statement should be attached to each return this return is filed under authorization granted in accordance with sec_3504 of the internal_revenue_code_of_1986 the state or local agency acting as an agent should enter its ein in box b of form_w-2 and its name and address as employer acting as agent for____ in box c of form_w-2 the state or local welfare agency acting as an agent should enter its ein in box e of form w-3 and its name and address as employer acting as agent for____ in box f of form w-3 the identification_number of the welfare recipient employer should be entered in box h of form w-3 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
